EXHIBIT 32.1 SECTION lobal Automotive INC. In connection with the accompanying Financial Report on Form 10 of BRAC Global Automotive, Inc. for the period endedSeptember 30, 2014, the undersigned, Ben Rainwater, Principal Executive Officer, President and Chief Executive Officer, and Agnes Cha Han, Principal Accounting and Financial Officer, Treasurer, Senior Vice President and General Counsel, of BRAC Global Automotive, Inc., do hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) such Financial Report on Form 10 for the period endedSeptember 30, 2014 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in such Financial Report on Form 10 for the period endedSeptember 30, 2014 fairly presents, in all material respects, the financial condition and results of operations of BRAC Global Automotive, Inc. Date: December 31, 2014 /s/ Ben Rainwater Ben Rainwater Principal Executive Officer, President and Chief Executive Officer Date: December 31, 2014 /s/ Agnes Cha Han Agnes Cha Han Principal Accounting and Financial Officer, Treasurer, Senior Vice President and General Counsel
